EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Ritwik Chatterjee (Reg. # 75,313) on 06/28/2022.
With respect to the claims filed 06/15/2022, the application has been amended as follows:
Please amend claim 1 to instead recite:
1. 	A machine, comprising:
an engine;
a fuel level gauge;
a pressure sensor;
a fuel tank configured to hold fuel; and
an engine control module (ECM), comprising one or more processors, configured to:
determine, using the pressure sensor, a first pressure level in the fuel tank while the engine is turned off;
determine, using the pressure sensor, a second pressure level in the fuel tank after the engine is turned on;
determine, using a pressure model, a predicted change in pressure of the fuel, wherein the predicted change in pressure corresponds to a time period during which the engine is turned off;
identify, based at least in part on the predicted change in pressure of the fuel, the first pressure level and the second pressure level, a first fuel level in the fuel tank;
receive a first operator signal associated with operation of the engine;
generate, based at least in part on the first operator signal, a first mass flow command indicative of a first amount of fuel supplied to the engine;
determine the first amount of fuel supplied to the engine based at least in part on the first mass flow command;
determine a second fuel level in the fuel tank based at least in part on the first amount of fuel supplied to the engine and the first fuel level; and
		cause the second fuel level to be displayed on the fuel level gauge.

Please amend claim 4 to instead recite:
4. 	The machine of claim 1, wherein the ECM is further configured to:
	determine a change in pressure of the fuel while the engine is turned off;
	
	determine that the change in pressure and the predicted change in pressure are within a threshold level of each other; and
	determine, based at least in part on the change in pressure and the predicted change in pressure being within the threshold level of each other, that the first fuel level was a current fuel level prior to the engine being turned off.

Please amend claim 5 to instead recite:
5.	The machine of claim 1, wherein the ECM is further configured to:
	determine a change in pressure of the fuel while the engine is turned off;
	
	determine that the change in pressure and the predicted change in pressure are greater than a threshold level from each other; and
	determine, based at least in part on the change in pressure and the predicted change in pressure being greater than the threshold level, that a fill event occurred while the engine was turned off.

Please amend claim 8 to instead recite:
8.	The machine of claim [[5,]] 1, further comprising:
a temperature sensor, wherein to determine the predicted change in pressure while the engine is turned off, the ECM is further configured to:
receive a temperature sensor signal from the temperature sensor; 
determine a temperature associated with the fuel based at least in part on the temperature sensor signal; and
input the temperature associated with the fuel into the pressure model to determine the predicted change in pressure of the fuel while the engine is turned off.

Please amend claim 10 to instead recite:
10.	A method of determining a level of fuel in a fuel tank of a machine, comprising:
determining, by a pressure sensor, a first pressure level in the fuel tank while an engine is turned off;
determining, using the pressure sensor, a second pressure level in the fuel tank after the engine is turned on;
determining, using a pressure model, a predicted change in pressure of the fuel, wherein the predicted change in pressure corresponds to a time period during which the engine is turned off;
identifying, by an engine control module (ECM), comprising one or more processors, and based at least in part on the predicted change in pressure of the fuel, the first pressure level in the fuel tank and the second pressure level in the fuel tank, a first fuel level in the fuel tank;
receiving, by the ECM, a first operator signal associated with operation of [[an]] the engine;
generating, by the ECM and based at least in part on the first operator signal, a first mass flow command indicative of a first amount of fuel supplied to the engine;
determining, by the ECM and based at least in part on the first mass flow command, the first amount of fuel supplied to the engine;
determining, by the ECM and based at least in part on the first amount of fuel supplied to the engine and the first fuel level, a second fuel level in the fuel tank; and
causing, by the ECM, the second fuel level to be displayed on a fuel level gauge.

Please amend claim 12 to instead recite:
12.	The method of claim 10, further comprising:
determining, by the ECM, a change in pressure of the fuel between a first time and a second time;

determining, by the ECM, that the change in pressure and the predicted change in pressure are within a threshold level of each other; and
determining, by the ECM and based at least in part on the change in pressure and the predicted change in pressure being within the threshold level of each other, that the first fuel level was a current fuel level at the first time.

Please amend claim 13 to instead recite:
13.	The method of claim 10, further comprising:
determining, by the ECM, a change in pressure of the fuel between a first time and a second time;

determining, by the ECM, that the change in pressure and the predicted change in pressure are greater than a threshold level from each other; 
determining, by the ECM and based at least in part on the change in pressure and the predicted change in pressure being greater than the threshold level, that a fill event occurred between the first time and the second time; and
setting, by the ECM and based on determining the fill event occurred between the first time and the second time, the first fuel level to full.


REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a machine, including: “determine, using a pressure model, a predicted change in pressure of the fuel, wherein the predicted change in pressure corresponds to a time period during which the engine is turned off; identify, based at least in part on the predicted change in pressure of the fuel, the first pressure level and the second pressure level, a first fuel level in the fuel tank; […] determine a second level in the fuel tank based at least in part on the first amount of fuel supplied to the engine and the first fuel level,” in combination with the remaining limitations of the claim.
With respect to independent claim 10, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a method, including: “determining, using a pressure model, a predicted change in pressure of the fuel, wherein the predicted change in pressure corresponds to a time period during which the engine is turned off; identifying, by an engine control module (ECM), comprising one or more processors, and based at least in part on the predicted change in pressure of the fuel, the first pressure level and the second pressure level, a first fuel level in the fuel tank; […] determining by the ECM and based at least in part on the first amount of fuel supplied to the engine and the first fuel level, a second level in the fuel tank,” in combination with the remaining limitations of the claim.
With respect to independent claim 16, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a fuel level system, including: “determine a predicted change in pressure of the fuel between the first time and the second time based at least in part on a pressure model; determine that the change in pressure and the predicted change in pressure are greater than a threshold level from each other; determine, based at least in part on the change in pressure and the predicted change in pressure being greater than the threshold level, that a fill even occurred between the first time and the second time,” in combination with the remaining limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747